Citation Nr: 0519061	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  His military occupational specialty (MOS) was as a 
light weapons infantryman.  Among other awards, he earned the 
Combat Infantry Badge (CIB), Air Medal, Vietnam Service Medal 
with 3 Bronze Stars and was a sharpshooter (Rifle).

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

During the course of the current appeal, the RO increased 
from 10 to 30 percent, the rating initially assigned for 
PTSD.  However, since this is now the maximum, the issue 
remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his VA Form 21-527, the veteran indicated that he had been 
seen in August 2002 at the VA Medical Center (VAMC) in 
Dallas, Texas for his PTSD.  No such records are in the file 
for such evaluation or care.

The veteran was examined by VA in October 2002, a report from 
which is in the file.  At that time, the examiner noted that 
he had no file from which to work except what was given to 
him by the veteran himself.  The veteran reported that he had 
not been hospitalized since service until by VA in August 
2002.  He had worked for 30 years at General Motors and was 
now retired.  He had been married for awhile, but had been 
divorced for some 20 years.  The examiner estimated his GAF 
at 55.  He noted that the veteran had also been working with 
a specific individual associated with a VA PTSD group and had 
been there about 4 times but had not returned when his 
therapist was away.  Again, records were not in the file.

The RO annotated a rating action in November 2002 to the 
effect that the VA facilities (in Dallas, Bonham and 
Outpatient facility in Ft. Worth) all had indicated that they 
had no records of care.  This appears to be inconsistent with 
the other evidence of record.

In a statement in December 2002, the veteran endeavored to 
clarify the report of his earlier VA examination.  He stated 
that he had failed to mention the depth of his sleep 
disturbances; that he gets up at times at night to check his 
security system and any other sounds he may hear; that he has 
had to use over-the-counter sleep aids on numerous occasions; 
that he sits facing the doors at restaurants and at the back 
of church and other places.  He stated that he had been going 
to visit a group counselor at the Vets Center (and gave the 
name and address thereof).  He also reported that his major 
problem was his recurring dreams in which the government was 
sending him back to Vietnam (today and at his present age); 
this makes him wake up in a cold sweat just about the time he 
is about to be captured or shot.  The next few days after 
such an episode, he would be exhausted from the dream; and 
since his retirement, the dreams have become more frequent.  

In his Substantive Appeal a VA Form 9, dated in July 2003, 
the veteran reiterated that his social impairment and 
depressed mood had increased significantly.  He reported 
having chronic sleep impairment and panic attacks which he 
thought had never been taken into account on his evaluation; 
he said that he was continuously having nightmares and 
sweating episodes.  He clarified that he had indeed been 
divorced for some time but now much preferred to be by 
himself.

It is unclear that the veteran understands what is required 
in the way of evidence to support an increased evaluation.  

And since it is apparent that all pertinent records are not 
in the file, the Board has no choice but to remand the case 
for further development.  

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has been seen by any other 
care givers for mental health problems, 
he should provide these records.  The RO 
should assist him as required.

And complete VAMC, mental hygiene clinic 
and Vet Center records since August 2002 
to present, including but not limited to 
examinations, hospitalizations and/or 
counseling sessions and therapy groups, 
should be acquired and attached to the 
claims file.

2.  The veteran should then be reexamined 
by a VA psychiatric specialist to 
determine the degree of social and 
industrial impairment due to his post-
traumatic stress disorder.  Psychological 
and other testing should be accomplished, 
and the examiner should review all of the 
evidence of record including from prior 
VA evaluations and Vet Center treatment 
since August 2002.  The file must be made 
available to the examiner prior to 
assessing the veteran's status.

3.  The RO should then review the case, 
and if the decision remains 
unsatisfactory, a SSOC should be issued 
and the veteran and his representative 
should be given a reasonable opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


